              Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 1 of 40



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

ALVIN DANIEL GARCIA,

           Plaintiff,

           vs.                                                                    Civ. No. 19-580 KK

ANDREW SAUL, Commissioner
of the Social Security Administration,

           Defendant.

                                MEMORANDUM OPINION AND ORDER

            THIS MATTER is before the Court on Plaintiff Alvin Daniel Garcia’s Motion to Reverse

and Remand for a Rehearing with Supporting Memorandum (Doc. 17) (“Motion”), filed October

28, 2019. In his Motion, Mr. Garcia seeks review of Defendant the Commissioner of the Social

Security Administration’s unfavorable decision on Mr. Garcia’s claim for Title XVI supplemental

security income (“SSI”) under 42 U.S.C. §§ 405(g) and 1383(c)(3). (Doc. 17.) The Commissioner

filed a response in opposition to the Motion on January 24, 2020, (Doc. 21), and Mr. Garcia filed

a reply in support of it on March 12, 2020. (Doc. 24.) Having meticulously reviewed the entire

record and the relevant law and being otherwise fully advised, the Court FINDS that Mr. Garcia’s

Motion is well taken and should be GRANTED.

                                   I. Introduction and Procedural History

           Mr. Garcia is fifty-four years old, has a GED, and attended some community college. (AR

36-37, 229, 8941; Doc. 17 at 1.) He served in the United States Marine Corps from 1986 to 1990

and was honorably discharged. (AR 37, 303, 388, 888.) After several years on disability due to

lymphoma, (AR 38, 893, 1338), he worked in construction from approximately 1996 to 2010,



1
    Citations to “AR” are to the Administrative Record lodged in this matter on August 30, 2019. (Doc. 15.)
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 2 of 40



when he broke his femur falling from a roof.2 (AR 37, 303, 389, 889, 1047-48, 1338.) He has no

record of any earnings after 1998, (AR 191-201), and has not worked since he applied for SSI on

December 9, 2013. (AR 53, 82-83, 92, 104.)

        In his application, Mr. Garcia alleged a disability onset date of January 1, 2011 due to post-

traumatic stress disorder (“PTSD”) and anger issues. (AR 82, 92, 228.) The agency determined

that Mr. Garcia was not disabled initially and on reconsideration. (AR 82-90; AR 93-103.) At

Mr. Garcia’s request, Administrative Law Judge (“ALJ”) Ann Farris held a hearing in

Albuquerque, New Mexico on September 1, 2016. (AR 47-81, 121.) Mr. Garcia, his wife Barbara

Garcia, and impartial vocational expert (“VE”) Pamela Bowman testified at the hearing, at which

attorney Jonathan Woods appeared on Mr. Garcia’s behalf. (AR 47-81, 144, 161; Doc. 17 at 3.)

The ALJ issued an unfavorable decision on January 17, 2017. (AR 8-22.)

        Mr. Garcia requested review by the Appeals Council on February 8, 2017. (AR 176.) The

Appeals Council denied Mr. Garcia’s request on November 29, 2017, (AR 1-4), making the ALJ’s

decision the final decision from which Mr. Garcia appealed to this Court on January 26, 2018.

(AR 1180-81); see Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003).

        On August 31, 2018, the Commissioner filed an unopposed motion to reverse and remand,

having “determined that a remand for further proceedings is warranted.” (AR 1187-88.) The

Court granted the Commissioner’s motion the same day it was filed. (AR 1182-83.) On October

1, 2018, the Appeals Council remanded the case to the ALJ because the residual functional

capacity (“RFC”) she had assigned to Mr. Garcia “did not include any limitations on [Mr. Garcia’s]

ability to relate to supervisors despite the [ALJ] giving weight to medical source opinions



2
  Examining psychiatrist Paula Hughson, M.D., recorded that Mr. Garcia fell and broke his femur in 2007. (AR 303.)
However, Mr. Garcia’s medical records regarding the injury show that it occurred in 2010, which is consistent with
his reports to other mental health professionals. (AR 38, 389, 889, 1047-48, 1338.)

                                                        2
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 3 of 40



indicating that [Mr. Garcia] had limitations in this area of mental functioning.”3 (AR 1192.) The

Appeals Council ordered that, on remand, the ALJ should obtain additional evidence regarding

Mr. Garcia’s impairments, give further consideration to the medical source opinions in the record,

further evaluate Mr. Garcia’s mental impairments, give further consideration to his RFC, obtain

supplemental evidence from a VE if warranted, and offer Mr. Garcia another hearing. (AR 1193.)

        Pursuant to the Appeals Council’s order, ALJ Farris held a second hearing in Albuquerque,

New Mexico on April 4, 2019. (AR 1125-49.) Mr. Garcia and impartial VE Mary Diane Weber

testified at the hearing, at which attorney Laura Johnson appeared on Mr. Garcia’s behalf. (AR

1125-49, 1285.) At the hearing, Mr. Garcia amended his alleged onset date to December 9, 2013.

(AR 1129.) On April 22, 2019, ALJ Farris again issued a decision unfavorable to Mr. Garcia. (AR

1103-19.) By regulation, Mr. Garcia is entitled to judicial review of this decision. See 20 C.F.R.

422.210(a) (claimant may obtain judicial review of “reconsidered determination”).

                                              II. Applicable Law

A.      Standard of Review

        Judicial review of the Commissioner’s denial of disability benefits is limited to whether

the Commissioner’s decision is supported by substantial evidence and whether the Commissioner

applied the correct legal standards to evaluate the evidence. 42 U.S.C. § 405(g); Hamlin v.

Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004). “The failure to apply the correct legal standard

or to provide this court with a sufficient basis to determine that appropriate legal principles have

been followed is grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005)

(alteration and quotation marks omitted).             In making these determinations, the Court must


3
  In her January 17, 2017 decision, ALJ Farris found that Mr. Garcia had the RFC to “perform a full range of work at
all exertional levels but with the following nonexertional limitations: he must avoid exposure to loud noise levels;
and can make simple work related decisions with few workplace changes. He should have no interaction with the
general public and only occasional and superficial interactions with co-workers.” (AR 16.)

                                                         3
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 4 of 40



meticulously examine the entire record but may neither reweigh the evidence nor substitute its

judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007);

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005). In other words, the Court may not

reexamine the issues de novo. Sisco v. U.S. Dep’t of Health & Human Servs., 10 F.3d 739, 741

(10th Cir. 1993). The Court will not disturb the Commissioner’s decision if it correctly applies

legal standards and is based on substantial evidence in the record.

        “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004).

Substantial evidence is “more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007). “A decision is not based on substantial evidence if it is

overwhelmed by other evidence in the record[,]” Langley, 373 F.3d at 1118, or “constitutes mere

conclusion.” Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992).                             The Court’s

examination of the record as a whole must include “anything that may undercut or detract from

the ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005).

B.       Consideration and Evaluation of Evidence

        The ALJ must consider “all relevant evidence in the case record” in making a disability

determination. SSR 06-03P, 2006 WL 2329939, at *4 (Aug. 9, 2006).4 Although an ALJ is not

required to discuss every piece of evidence, “[t]he record must demonstrate that the ALJ

considered all of the evidence[.]” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996). The

ALJ must discuss not only the evidence supporting her decision but also “the uncontroverted



4
  Certain Social Security Rulings that the Court relies on in its analysis, including SSR 06-03P, have been rescinded
for claims filed on or after March 27, 2017. See SSR 96-2P, 2017 WL 3928298, at *1 (Mar. 27, 2017). However, Mr.
Garcia filed his claim for SSI in 2013, and thus the rescinded rulings and case law interpreting them still apply.

                                                         4
            Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 5 of 40



evidence [s]he chooses not to rely upon, as well as significantly probative evidence [s]he rejects.”

Id. at 1010. The ALJ’s decision must demonstrate application of the correct legal standards

applicable to different types of evidence, and failure to follow the “specific rules of law that must

be followed in weighing particular types of evidence in disability cases . . . constitutes reversible

error.” Reyes v. Bowen, 845 F.2d 242, 244 (10th Cir. 1988).

                                III. Mr. Garcia’s Mental Health History5

A.       Mental Health Records

         Mr. Garcia saw Bryan Krumm, C.N.P., on five occasions between July 2012 and March

2014 for medication management, cognitive behavioral therapy, and renewal of his state medical

cannabis card. (AR 294-98.) At Mr. Garcia’s March 2014 visit, the first after his amended alleged

onset date, Mr. Krumm indicated that Mr. Garcia’s depression, anxiety, and irritability

“continue[d]” but were “manageable,” and described his mood as “more stable,” his “sleep/rest,”

“concentration/focus,” grooming, and hygiene as “adequate,” his demeanor as “cooperative” and

“calm,” and his mood as “euthymic.” (AR 294.) He recorded that Mr. Garcia was “[w]riting

music more” and had continued homicidal ideation but “will not act, contracts safety.” (AR 294.)

Mr. Krumm diagnosed Mr. Garcia with PTSD, mood disorder, and persistent disorder of initiating

or maintaining sleep, noted that Mr. Garcia benefited significantly from using medical cannabis,

and recommended renewal of Mr. Garcia’s card at his next visit. (AR 294.)

         Paula Hughson, M.D., conducted a consultative psychiatric examination of Mr. Garcia on

May 8, 2014. (AR 300-06.) Dr. Hughson took a clinical history, reviewed Mr. Krumm’s March

2014 note, and performed a mental status examination of Mr. Garcia. (AR 302-06.) She noted his


5
 In his Motion, Mr. Garcia makes no arguments regarding his physical impairments. (See generally Doc. 17.) As
such, though it has reviewed the entire record, the Court will limit its discussion to the record evidence regarding Mr.
Garcia’s mental impairments.


                                                           5
            Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 6 of 40



“[s]lightly elevated” psychomotor activity, “[f]ast pressured speech,” and “[p]olite, cooperative”

attitude. (AR 302.) According to Dr. Hughson, Mr. Garcia reported that he sleeps six to eight

hours per night but has nightmares “about every other night,” is “angry all the time,” “sometimes

paranoid,” “anxious and hypervigilant around police and gang members,” “generally hypervigilant

in crowds,” and “a conspiracy theorist.” (AR 303.) She further recorded that he reported “a big

problem with authority” and “road rage leading to homicidal thoughts,” and that he “[m]ostly stays

home.”6 (AR 303.)

         With respect to Mr. Garcia’s “current functioning,” Dr. Hughson noted that he “[p]lays the

guitar for about three hours,” plays in a band, walks his dogs, “[d]oes light house maintenance,”

and uses the Internet.7 (AR 304.) She reported that Mr. Garcia’s mental status examination was

normal except for an “[i]rritated” mood, “[n]ot infrequent” homicidal ideation, and “[l]imited”

insight. (AR 304-05.) She diagnosed Mr. Garcia with PTSD, alcohol dependence in full, sustained

remission, and cannabis dependence. (AR 305.) With respect to his “[u]ntreated PTSD,” she

observed that he had “[w]itnessed domestic violence” and experienced combat, is a cancer

survivor, and fractured his femur falling from a roof while working in construction. (AR 305.)

Dr. Hughson recorded that Mr. Garcia “[g]ot along well with coworkers”; however, she also noted

that the roof fall “ended his ability to work in construction” and concluded that his presentation

was “significant for his inability to resume functioning” afterward. (AR 304-05.) Dr. Hughson

assessed Mr. Garcia’s symptoms and impairment to be “moderate” but his “rehabilitation needs”



6
 Dr. Hughson elaborated that Mr. Garcia “[s]trategizes how he would kill the people involved when he is confronted
with police, for example at road blocks. [He f]eels that he is unable to work because of his problem with authority.
[He d]oesn’t like being told what to do.” (AR 303.)
7
 Dr. Hughson wrote that Mr. Garcia “[l]ives alone.” (AR 302.) However, overwhelming record evidence—including
other portions of Dr. Hughson’s report—clearly indicates that, in fact, he is married and lives with his wife, whom he
described as his “caregiver.” (See, e.g., AR 37, 39, 55-56, 66, 69, 74, 209, 219, 242, 256, 258-59, 302, 304, 894, 904-
05, 1133, 1137, 1337, 1384, 1387.)

                                                          6
          Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 7 of 40



to be “complex” because “his fairly rigid ways of thinking would present a considerable

impediment to treatment.” (AR 305.)

       Mr. Garcia saw Ana Kuny, Ph.D., at the New Mexico Veterans Administration Health Care

System (“VA HCS”) on September 29, 2014. (AR 904-06.) Based on his reports and her findings,

Dr. Kuny listed Mr. Garcia’s diagnoses as “PTSD (provisional)” and moderate, recurrent major

depressive disorder. (AR 905.) She referred him for evaluation and treatment and placed him on

a waiting list for anger management education. (AR 905.)

       On November 13, 2014, psychology intern Heidi Labash, supervised by Catherine Hearne,

Ph.D., conducted a Mental Health Assessment of Mr. Garcia at the VA HCS. (AR 888-97.) Ms.

Labash identified Mr. Garcia’s “index trauma” as a 1988 helicopter explosion that Mr. Garcia

witnessed and from which he helped to retrieve the remains of fellow Marines. (AR 888, 892.)

Ms. Labash recorded the following symptoms: (1) recurrent and intrusive recollections of the

traumatic event; (2) recurrent distressing dreams of the event; (3) psychological distress at

exposure to reminders; (4) physiological reactivity on exposure to reminders; (5) avoidance of

thoughts, feelings, or conversations about the event; (6) psychogenic amnesia; (7) persistent

negative beliefs; (8) persistent negative emotional state of survivor’s guilt; (9) irritability or

outbursts of anger; (10) hypervigilance; (11) exaggerated startle response and avoidance of

situations likely to trigger it; (12) difficulty concentrating; and, (13) difficulty sleeping. (AR 892-

93.) However, Ms. Labash noted that Mr. Garcia “continues to play music by himself and with

his bands, hang out with his wife and take his three dogs for walks.” (AR 893.) Ms. Labash

diagnosed Mr. Garcia with PTSD, and with alcohol and stimulant use disorders in sustained

remission. (AR 897.)




                                                  7
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 8 of 40



        Mr. Garcia participated in a nine-session Anger Management Class with Eric Levensky,

Ph.D., and Dr. Kuny through the VA HCS from November 13, 2014 to January 22, 2015. (AR

661-70, 887-88.) Records from these sessions reflect that Mr. Garcia was an active participant

who appeared to benefit from the class. (AR 661-70, 887-88.)

        Also through the VA HCS, Mr. Garcia participated in a study to compare the effectiveness

of two therapeutic modalities for treating PTSD. (AR 661.) As part of this study, from March 5,

2015 to June 23, 2015, Mr. Garcia participated in fourteen Cognitive Processing Therapy (“CPT”)

sessions with social worker Mark Godwin. (AR 629-60.) At the conclusion of these sessions, Mr.

Godwin reported that Mr. Garcia’s “PCL-5 scores took a significant drop in sessions 12 and 13

going up midway again in session 14.”8 (AR 639.) Per Mr. Godwin, Mr. Garcia reported

“significant real life improvements from the therapy.” (AR 639.) At a December 10, 2015 post-

treatment follow-up appointment, Mr. Garcia reported “doing very well because of how Mr.

Godwin taught him to deal with his symptoms.” (AR 630.) At this appointment, “Mr. Garcia was

referred to his treating therapist for further mental health follow-up.” (AR 630.)

        Mr. Garcia saw Mr. Krumm again on September 1, 2016 for medication management,

PTSD, and the state medical cannabis program. (AR 320-21.) Mr. Krumm noted Mr. Garcia’s

“[s]ignificant symptoms of PTSD related to history [of] severe trauma” and “[s]ignificant benefit

with cannabis in all symptom clusters of PTSD”; the PTSD symptoms he noted included re-

experiencing, arousal, numbing, avoidance, intrusive/negative thoughts, nightmares, anxiety, poor

sleep, irritability, anger, depression, forgetfulness, distraction, and homicidal ideation. (AR 320.)

Mr. Krumm recommended medical cannabis for Mr. Garcia as needed. (AR 321.)


8
  The Post-Traumatic Stress Disorder Checklist for DSM-5, or PCL-5, “is a 20-item self-report measure that assesses
the 20 DSM-5 symptoms of PTSD. The PCL-5 has a variety of purposes,” including “[m]onitoring symptom change
during and after treatment,” “[s]creening individuals for PTSD,” and “[m]aking a provisional PTSD diagnosis[.]”
https://www.ptsd.va.gov/professional/assessment/adult-sr/ptsd-checklist.asp (last visited June 5, 2020).

                                                        8
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 9 of 40



        Eligio Padilla, Ph.D., evaluated Mr. Garcia on June 19, 2017.9 (AR 36.) At this evaluation,

Dr. Padilla administered the Mini-Mental Status Exam (“MMSE”), the Post-Traumatic Stress

Disorder Checklist-Civilian Version (“PCL-C”)10, the Beck Depression Inventory (“BDI-II”), the

Wechsler Adult Intelligence Scale (“WAIS-IV”), and a mental status examination. (AR 36.) Dr.

Padilla also reviewed physical and mental health records from Presbyterian Health Care Services,

Dr. Hughson, Mr. Krumm, and the VA HCS, as well as Mr. Garcia’s September 2014 Adult

Function Report. (AR 36.)

        Dr. Padilla reported that Mr. Garcia’s PLC-C score was consistent with PTSD, and his

BDI-II score with severe major depression. (AR 38.) He assessed Mr. Garcia as having impaired

judgment and decision-making, limited insight, dysphoric mood, loud and mildly pressured

speech, and intrusive, disturbing thought content. (AR 40.) He noted Mr. Garcia’s report that he

has suicidal thoughts a couple of times a month, is “easily angered, and will sometimes fantasize

about how he would use his Marine Corps training to murder rude people.” (AR 38.) He found

Mr. Garcia to be preoccupied with “problems with authority” and that “to avoid potential conflict

he stays home almost all of the time.” (AR 40.)

        With respect to Mr. Garcia’s daily activities, Dr. Padilla recorded that Mr. Garcia rehearses

with a heavy metal band once a week and performs six to eight times per year. (AR 39.) He noted

Mr. Garcia’s preference for “solitary activities” such as exercising, practicing guitar, playing video

games, and surfing the Internet. (AR 39.) Dr. Padilla stated that Mr. Garcia’s efforts at treatment



9
 Page seven of Dr. Padilla’s report from this evaluation is missing from all three copies of the report in the
Administrative Record. (See AR 41-42, 1305-06, 1314-15.)
10
  “The PCL is a standardized self-report rating scale for PTSD comprising 17 items that correspond to the key
symptoms of PTSD. . . . 1) PCL-M is specific to PTSD caused by military experiences and 2) PCL-C is applied
generally to any traumatic event.” www.mirecc.va.gov › docs › visn6 › 3_PTSD_CheckList_and_Scoring (last visited
June 5, 2020).


                                                       9
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 10 of 40



for his PTSD had been “infrequent and inconsistent.” (AR 39.) He diagnosed Mr. Garcia with

chronic PTSD and severe, recurrent major depressive disorder without psychotic features, and

recommended that Mr. Garcia consider returning to the VA for “intensive care” knowing “that

addressing his PTSD and depression will take a lot of time.” (AR 43.) Dr. Padilla also

recommended that Mr. Garcia try Prazosin for his nightmares. (AR 43.)

       Mr. Garcia saw Monica Horstmann, Ph.D., for a VA Compensation and Pension evaluation

on May 11, 2018. (AR 1332.) Dr. Horstmann reviewed Mr. Garcia’s VA medical and mental

health records, took a clinical history, evaluated his symptoms according to PTSD diagnostic

criteria, made behavioral observations, and administered the PCL-5 to Mr. Garcia. (AR 1332-49.)

       Mr. Garcia told Dr. Horstmann that, on a usual day, he did yard work, used the Internet,

played video games, and practiced bass guitar. (AR 1337.) He reported that he “gets together

with some guys in a band about once a month” and has a close friend with whom he talks daily.

(AR 1337.) According to Dr. Horstmann, Mr. Garcia described two panic attacks, the last one a

year earlier in a hardware store and the last “full” one in 2005. (AR 1341.) Mr. Garcia explained

that he “can’t handle crowds,” if he sees a line he “just leave[s],” and he does not work because if

he has a panic attack he needs to leave immediately. (AR 1343-44.) Dr. Horstmann noted Mr.

Garcia’s report that falling from a roof in 2010 “was a trauma,” and that the helicopter explosion

made him “anti-authority.” (AR 1343.) She stated that when he worked for a temp agency before

the fall, he “didn’t get along with people” but “worked by himself” and “was able to be professional

and provide services.” (AR 1338.) In her report, Dr. Horstmann noted that Mr. Garcia described

hypomanic/manic symptoms not previously reported to other providers. (AR 1342.) Mr. Garcia

also described suicide attempts not documented elsewhere. (AR 1342.)




                                                10
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 11 of 40



       Dr. Horstmann noted the following symptoms related to Mr. Garcia’s mental health

diagnosis: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often;

chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in

establishing and maintaining effective work and social relationships; difficulty in adapting to

stressful circumstances, including work or a work-like setting; and, “[i]mpaired impulse control,

such as unprovoked irritability with periods of violence.” (AR 1346-47.) Dr. Horstmann observed

that Mr. Garcia was cooperative and appeared euthymic but said he was anxious. (AR 1347.) She

found his insight to be good, his judgment adequate, and his memory and concentration within

normal limits, and reported “no gross evidence of delusional thoughts” though he did relay “beliefs

related to conspiracy.” (AR 1347.) On the PCL-5, Mr. Garcia scored a 54, which equates to

“severe symptoms reported.” (AR 1348.) Dr. Horstmann diagnosed Mr. Garcia with PTSD and

stated that his “[s]ymptom severity is considered moderate.” (AR 1332.)

       Finally, Dr. Padilla conducted a second psychological evaluation of Mr. Garcia on March

6, 2019. (AR 1382.) On this occasion, Dr. Padilla interviewed Mr. Garcia, re-administered the

MMSE, PCL-C, BDI-II, WAIS-IV, and a mental status examination, and reviewed records from

Presbyterian Health Care Services, Dr. Hughson, Dr. Kuny, Elena Fisher, R.N., Mr. Krumm, Dr.

Levensky, Mr. Godwin, Ms. Labash, and Dr. Hearne. (AR 1382-83.) He also reviewed Mr.

Garcia’s September 2014 Adult Function Report. (AR 1383.)

       In his 2019 report, Dr. Padilla noted that Mr. Garcia’s reported history was “consistent with

what he [had] shared” in 2017. (AR 1383.) He added that, when Mr. Garcia was injured in 2010,

“his psychiatric symptoms worsened to the point that he was unable to engage in gainful

employment, or even part-time work.” (AR 1392.) Dr. Padilla noted many of the same reported

symptoms he had previously noted in 2017, including problems with authority, anger, homicidal



                                                11
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 12 of 40



and suicidal thoughts, a BDI-II score that was “a bit lower” but “still suggest[ive of] severe major

depression,” and “social withdrawal and isolation as the primary way of coping with . . . stressors.”

(AR 1386, 1388, 1391.) Dr. Padilla further reported that, “[w]hen he feels irritable which is almost

all the time,” Mr. Garcia “has major difficulty focusing his attention” and “his ability to

concentrate is disrupted by intrusive, disturbing thoughts, anger and aggressive impulses.” (AR

1386, 1391.)

       According to Dr. Padilla, Mr. Garcia “enjoys rehearsing with his friends once a week” and

performing with a band six to eight times per year but can only tolerate “a couple of hours of

performing” at a time. (AR 1387.) He noted that Mr. Garcia is “highly anxious while driving”

and spends much of his day at the computer, getting up frequently to stretch and “because intrusive,

disturbing thoughts disrupt his concentration.” (AR 1386-87.) Dr. Padilla described Mr. Garcia’s

“efforts at treatment for his PTSD” as “inconsistent and not particularly effective.” (AR 1387.)

       Dr. Padilla recorded that Mr. Garcia’s results on the MMSE denoted “normal cognitive

functioning.” (AR 1387.) He characterized Mr. Garcia’s attention, concentration, and memory as

“grossly intact.” (AR 1387-88.) However, he assessed Mr. Garcia’s judgment and decision-

making as “impaired” and his insight as “limited.” (AR 1388.) Dr. Padilla found Mr. Garcia’s

attitude to be cooperative, his mood dysphoric, his speech “mildly pressured and loud,” and his

thought content “intrusive” and “disturbing.” (AR 1388.) He also found Mr. Garcia to be

preoccupied with “problems with authority.” (AR 1388.)

       Dr. Padilla determined Mr. Garcia’s WAIS-IV results to be reliable and reported that, based

on these results, Mr. Garcia was “functioning cognitively in the average range of intellectual

abilities,” with a full-scale IQ of 99. (AR 1388-89.) Inter alia, Dr. Padilla reported that Mr.

Garcia’s “[v]erbal [c]omprehension” was in the high average range and his “[w]orking [m]emory,”



                                                 12
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 13 of 40



i.e., his “ability to sustain attention, concentrate, and exert mental control,” was in the average

range. (AR 1389-90.) Dr. Padilla diagnosed Mr. Garcia with chronic PTSD and recurrent, severe

major depressive disorder without psychotic features. (AR 1390.) He recommended that Mr.

Garcia “seriously consider” inpatient treatment from the VA “which might take six months or

more,” as well as Prazosin for his nightmares. (AR 1391.)

B.     Function Reports

       Mr. Garcia completed an Adult Function Report on March 25, 2014. (AR 209.) In it, he

indicated that he walks, feeds, and cleans up waste from his dogs. (AR 209-11.) He stated that he

“can’t sleep,” but shops and is able to handle money. (AR 210, 212.) He reported playing music

“once a month” with others. (AR 213.) According to Mr. Garcia in this report, he is “distracted”

and can only pay attention for ten minutes at a time. (AR 214.) He stated that he does not get

along well with authority figures but is “OK” at following written and spoken instructions and

handling stress and changes in routine. (AR 214-15.)

       Mr. Garcia completed another Adult Function Report on September 9, 2014. (AR 256-63.)

It is broadly consistent with his earlier report. (Compare AR 209-16 with AR 256-63.) However,

in this report, he indicated that he does yard work three times a week but cannot handle money.

(AR 258-59.) He further reported that his mental health condition affects his memory and

concentration and his ability to complete tasks, understand, and get along with others, and that he

can only pay attention for five minutes at a time. (AR 261.)

       Mr. Garcia’s wife completed a Third-Party Adult Function Report on March 31, 2014. (AR

219.) In it, she indicated that Mr. Garcia spends “most of the day” on a computer in the garage.

(AR 219.) She stated that she provides “most of the care” for the couple’s dogs, though Mr. Garcia

does pick up their waste and also pulls weeds and keeps the bathroom clean. (AR 220-21.)



                                                13
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 14 of 40



According to Ms. Garcia, “there are times when [Mr. Garcia] goes a week or longer without a

shower.” (AR 220.) She stated that he does not shop and has no concept of money. (AR 222.)

Ms. Garcia indicated that Mr. Garcia plays music and online video games every day. (AR 223.)

She stated that he does not finish what he starts, follows written and spoken instructions poorly,

and does not get along with authority figures or handle stress. (AR 224-25.) In her report, Ms.

Garcia wrote that Mr. Garcia “has a problem with anyone that does not agree with him,” thinks

about killing people, is aggressive and “very hard to get along with,” and “scares” her. (AR 226.)

       Ms. Garcia completed another Third-Party Adult Function Report on September 6, 2014.

(AR 242.) It is broadly consistent with her earlier report. (Compare AR 219-26 with 242-49.) In

addition, she referred to Mr. Garcia’s “constant ranting about world issues,” (AR 242), his

interrupted sleep, (AR 243), and his irritation due to changes in routine. (AR 248.) She further

indicated that Mr. Garcia “is a liar” who “makes things seem better than what they are” and

“always talks about how to kill” authority figures. (AR 246-48.)

C.     Hearing Testimony

       At the September 2016 hearing before ALJ Farris, Mr. Garcia testified that he had not

performed in a band in about three years and was no longer writing music because he could not

stay focused. (AR 53.) He stated that he could not tolerate being around more than five people or

interact with others except in “controlled situation[s].” (AR 54, 60-61.) He further stated that he

was going to counseling and anger management weekly and using medical cannabis to treat his

PTSD. (AR 54, 57-58.) Mr. Garcia testified that he could drive but his wife did the shopping and

paid the bills. (AR 55.) He reported PTSD symptoms of irritability, anxiety, anger, and

overreaction to loud noises. (AR 60.) He said that he “react[s] very badly to advice” but denied

“outbursts.” (AR 62.) He explained that cannabis is the only medication he takes for his



                                                14
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 15 of 40



psychiatric symptoms because he has cirrhosis and is a non-Hodgkin’s lymphoma survivor and

does not want to further damage his liver. (AR 62; see also, e.g., AR 328 (February 2016 liver

scan identifying “morphologically cirrhotic liver with significant hepatocellular dysfunction”).)

He attributed his PTSD to witnessing and retrieving the remains of fellow Marines from a

helicopter crash in 1989, falling from a roof in 2010, and childhood abuse. (AR 63-64.) Mr.

Garcia described spending most of a typical day on the Internet, with “a couple hours” of bass

guitar practice. (AR 59.) He admitted to sometimes emotionally abusing his wife. (AR 65.)

       Mr. Garcia’s wife also testified at the September 1, 2016 hearing. Ms. Garcia testified that

Mr. Garcia “spends all his time in the garage” and that she does not interact with him when he is

there. (AR 69.) She stated that he has “road rage” and she will not ride with him anymore. (AR

70.) She characterized Mr. Garcia as explosively angry, paranoid, emotionally abusive, and “very

set in his ways,” and said that he does not like to be criticized or told how to do something or to

be around people. (AR 70-73.)

       Mr. Garcia’s testimony at the April 2019 hearing was broadly consistent with his testimony

at the September 2016 hearing. (AR 1130-45.) At the hearing, the ALJ inquired about the

inconsistency between Mr. Garcia’s lack of reported income after 1998 and his fall from a roof

while working in 2010. (AR 1130-31.) Mr. Garcia responded that he had not worked since 1998

but was trying to go back to work when he fell. (AR 1131.) He further testified that he never got

paid when his band “play[ed] out.” (AR 1131.) He indicated that he had received no mental health

treatment in the last two years. (AR 1132.) He stated that he spends “[s]ometimes four or five

hours” playing music and “the other time” doing push-ups, bends and thrusts, and jumping jacks,

and lifting weights. (AR 1134.) He testified that he cannot be in crowds but can “play gigs” with

his band six to eight times per year for no more than two hours. (AR 1134, 1143.) According to



                                                15
             Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 16 of 40



Mr. Garcia, he felt that Dr. Hughson was rude for not shaking his hand so he pretended he was

okay when he was actually furious. (AR 1140.) He stated that he gets panicked once or twice a

day most of the time and feels he has to escape three or four times a week. (AR 1142.) He

estimated that he can concentrate for thirty minutes before he gets distracted. (AR 1143.)

D.         Functional Assessments

           Paula Hughson, M.D.

           On May 8, 2014, Dr. Hughson opined that Mr. Garcia was moderately impaired in the

abilities to: (1) interact with the public; (2) interact with coworkers; (3) interact with supervisors;

and, (4) adapt to changes in the workplace.11 (AR 300.) Dr. Hughson further opined that Mr.

Garcia was mildly impaired in the abilities to: (1) understand and remember detailed or complex

instructions; (2) attend and concentrate; and, (3) use public transportation or travel to unfamiliar

places. (AR 300.)

           Julian Lev, Ph.D. and Alvin Smith, Ph.D.

           On May 16, 2014, Dr. Lev, a non-examining state agency psychological consultant, opined

that Mr. Garcia was moderately limited in the abilities to: (1) interact appropriately with the

general public; (2) accept instructions and respond appropriately to criticism from supervisors;

and, (3) get along with coworkers or peers without distracting them or exhibiting behavioral

extremes. (AR 87-88.) He limited Mr. Garcia to “simple, but not complex tasks in a normal work

environment that requires no more than limited contact with other people.” (AR 88.) On

September 26, 2014, Dr. Smith, another non-examining state agency psychological consultant,

reiterated Dr. Lev’s opinions verbatim. (AR 100-01.)

           Eligio Padilla, Ph.D.



11
     She also found him to be moderately impaired physically in his ability to carry out instructions. (AR 300.)

                                                           16
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 17 of 40



       On July 10, 2017, on a pre-printed form, Dr. Padilla opined that Mr. Garcia was markedly

limited in the abilities to: (1) sustain an ordinary routine without special supervision; (2) work in

coordination with or proximity to others without being distracted by them; (3) complete a normal

workday and workweek without interruptions from psychological symptoms and perform at a

consistent pace without an unreasonable number and length of rest periods; (4) interact

appropriately with the general public; (5) accept instructions and respond appropriately to criticism

from supervisors; (6) get along with coworkers or peers without distracting them or exhibiting

behavioral extremes; and, (7) respond appropriately to changes in the workplace. (AR 44-45.)

       Dr. Padilla further opined that Mr. Garcia was moderately limited in the abilities to: (1)

understand, remember, and carry out detailed instructions; (2) maintain attention and concentration

for two-hour segments; (3) perform activities within a schedule, maintain regular attendance and

be punctual within customary tolerance; (4) maintain socially appropriate behavior; and, (5) set

realistic goals or make plans independently of others. (AR 44-45.)

       Finally, Dr. Padilla assessed that Mr. Garcia was slightly limited in the abilities to: (1)

remember locations and work-like procedures; (2) understand, remember, and carry out very short

and simple instructions; (3) make simple work-related decisions; (4) ask simple questions or

request assistance; (5) be aware of normal hazards and take adequate precautions; and, (6) travel

in unfamiliar places or use public transportation. (AR 44-45.)

       In his 2017 narrative report, Dr. Padilla restated his opinions regarding Mr. Garcia’s

impairments by category as follows:

       Mr. Garcia’s ability to understand and remember basic instructions is mildly
       impaired; . . . his ability to understand and remember more complex, multistep
       instructions is mildly to moderately impaired; . . . his ability to concentrate and
       persist at tasks of basic work is moderately impaired; . . . his ability to interact with
       the general public, coworkers and supervisors is markedly impaired; and . . . his
       ability to adapt to changes in the workplace is markedly impaired.

                                                  17
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 18 of 40




(AR 43.)

       Finally, on March 18, 2019 on a pre-printed form, Dr. Padilla assessed Mr. Garcia to be

markedly limited in the abilities to: (1) understand, remember, and carry out detailed instructions;

(2) maintain attention and concentration for two-hour segments; (3) perform activities within a

schedule, maintain regular attendance and be punctual within customary tolerance; (4) sustain an

ordinary routine without special supervision; (5) work in coordination with or proximity to others

without being distracted by them; (6) complete a normal workday and workweek without

interruptions from psychological symptoms and perform at a consistent pace without unreasonably

long or numerous rest periods; (7) interact appropriately with the general public; (8) accept

instructions and respond appropriately to criticism from supervisors; (9) get along with coworkers

or peers without distracting them or exhibiting behavioral extremes; (10) maintain socially

appropriate behavior and adhere to basic standards of neatness and cleanliness; (11) respond

appropriately to changes in the workplace; and, (12) set realistic goals or make plans independently

of others. (AR 1407-08.)

       Dr. Padilla further found Mr. Garcia to be moderately limited in the ability to “[a]sk simple

questions or request assistance.” (AR 1408.) He also assessed Mr. Garcia to be slightly limited

in the abilities to: (1) remember locations and work-like procedures; (2) understand, remember,

and carry out very short and simple instructions; (3) make simple work-related decisions; (4) be

aware of normal hazards and take adequate precautions; and, (5) travel in unfamiliar places or use

public transportation. (AR 1407-08.)

       In his 2019 narrative report, Dr. Padilla restated his opinions regarding Mr. Garcia’s

impairments by category as follows:




                                                18
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 19 of 40



       Mr. Garcia’s ability to understand and remember basic instructions is mildly
       impaired; . . . his ability to understand and remember more complex, multistep
       instructions is moderately impaired; . . . his ability to concentrate and persist at
       tasks of basic work is markedly impaired; . . . his ability to interact with the general
       public, coworkers and supervisors is markedly impaired; and . . . his ability to adapt
       to changes in the workplace is markedly impaired.

(AR 1405.)

                                     IV. The ALJ’s Decision

       In the April 22, 2019 decision currently under review, ALJ Farris found at step one of the

sequential evaluation process that Mr. Garcia has not engaged in any substantial gainful activity

since his alleged onset date of December 9, 2013. (AR 1109.) At step two, the ALJ found that

Mr. Garcia has the severe impairments of mood disorder, anxiety disorder, and PTSD. (AR 1109.)

She further found that Mr. Garcia’s history of alcohol, cocaine, and methamphetamine abuse in

remission, healed fracture, and successfully treated hepatitis C, as well as his cirrhosis and mild

hearing loss, are non-severe considered separately or in combination with his other impairments.

(AR 1109.) At step three, the ALJ found that the severity of Mr. Garcia’s impairments, considered

singly or in combination, does not meet or medically equal the criteria of any listings. (AR 1109-

10.) In this regard, the ALJ found Mr. Garcia to be: (a) mildly limited in understanding,

remembering, or applying information and in concentrating, persisting, or maintaining pace; (b)

moderately limited in adapting or managing oneself; and, (c) markedly limited in interacting with

others. (AR 1110.)

       At step four, ALJ Farris found Mr. Garcia to have the RFC

       to perform a full range of work at all exertional levels but with the following
       nonexertional limitations: no more than moderate noise level; can make simple
       work related decisions with few workplace changes; no interaction with the general
       public; can have occasional and superficial interaction with coworkers; can have
       limited interaction with supervisors; cannot work at a production rate pace or
       perform tandem tasks.



                                                 19
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 20 of 40



(AR 1111.)

         The ALJ found that Mr. Garcia’s medically determinable impairments might be expected

to cause some of his alleged symptoms, but that his statements concerning the intensity,

persistence, and limiting effects of these symptoms were “not entirely consistent with the medical

evidence and other evidence in the record.” (AR 1112.) ALJ Farris noted that, according to the

medical record evidence, Mr. Garcia’s “symptoms improved with medical cannabis and therapy.”

(AR 1113.) She also noted that he “engages in a wide range of daily activities that suggests the

ability to perform work activities” within the scope of his RFC, including driving himself to

appointments, using a computer and the Internet, working on music and practicing bass guitar,

working out, meditating, and rehearsing and performing with a band. (AR 1114.) She further

noted that he told Dr. Horstmann he worked for a temp agency in construction from about 2007 to

2010 and, though he “did not get along with people,” the agency would send him out to jobs where

he worked alone and he was able to “be professional and provide services.” (AR 1114.)

         ALJ Farris also discussed the opinion evidence in the record in relation to Mr. Garcia’s

RFC. (AR 1114-17.) She gave significant weight to Dr. Hughson’s opinions as consistent with

her “interview and testing” and the medical record.12 (AR 1115.) The ALJ also gave significant

weight to the opinions of Drs. Lev and Smith, though she took “into consideration [Mr. Garcia’s]

testimony and new medical evidence in finding a greater degree of functional limitation.” (AR

1115.) She gave limited weight to Dr. Horstmann’s opinions because Dr. Horstmann only saw

Mr. Garcia once and, though her “opinion indicates that [Mr. Garcia’s] PTSD affected many areas

of functioning,” she “did not provide a function-by-function assessment of [his] abilities.” (AR


12
   The ALJ did not explain the apparent inconsistency between her step-three finding that Mr. Garcia “has a marked
limitation” in “interacting with others” and her step-four assignment of “significant” weight to Dr. Hughson’s opinion
that he is only “[m]oderate[ly]” limited in this domain. (AR 1110, 1115.) However, Mr. Garcia did not raise this as
a claim of error and so the Court does not rely on it in granting Mr. Garcia’s Motion. (See generally Docs. 17, 24.)

                                                         20
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 21 of 40



1116.) She further determined that “Dr. Horstmann’s clinical findings do not support the degree

of symptoms and limitations [Mr. Garcia] alleged during his interview with her,” and that her

findings “do not support functional limitations beyond those set out” in the RFC. (AR 1116.)

       Finally, ALJ Farris gave little weight to Dr. Padilla’s opinions, for several reasons. (AR

1117.) First, she noted that his opinions regarding Mr. Garcia’s abilities to understand, remember,

concentrate, and persist are inconsistent with Mr. Garcia’s MMSE and WAIS-IV results. (AR

1117.) Second, she found Dr. Padilla’s opinions regarding these abilities to be inconsistent with

Mr. Garcia’s testimony regarding his regular computer use and musical activities. (AR 1117.)

Third, she observed that Dr. Padilla’s opinions regarding Mr. Garcia’s ability to interact with

others did “not mean [Mr. Garcia] has no ability to interact with others” in light of his cooperation

with evaluators, regular rehearsals with bandmates, and periodic public performances. (AR 1117.)

Finally, the ALJ noted that Dr. Padilla’s opinions are inconsistent with those of Drs. Hughson and

Horstmann. (AR 1117.) ALJ Farris also rejected Mr. Garcia’s wife’s statements and testimony,

based on inconsistency with medical record evidence and Mr. Garcia’s demeanor at hearings. (AR

1117-18.)

       The ALJ summarized that she was including several restrictions in Mr. Garcia’s RFC due

to his anxiety, depression, and PTSD. (AR 1118.) “However, his continued participation in

various bands and ability to read for hours on the internet, concentrate on war games, and play

guitar for hours support a finding that he could perform work within the assigned [RFC].” (AR

1118.) Also at step four, the ALJ found that Mr. Garcia had no past relevant work. (AR 1118.)

       Finally, at step five, the ALJ found that, considering his age, education, work experience,

and RFC, there are jobs that exist in significant numbers in the national economy that Mr. Garcia




                                                 21
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 22 of 40



can perform, such as escort vehicle driver,13 merchandise marker, and industrial cleaner. (AR

1118-19.)

                                                  V. Discussion

         In his Motion, Mr. Garcia argues that ALJ Farris committed reversible error by improperly

rejecting Dr. Padilla’s opinions.14 (Doc. 17 at 14-20.) The Commissioner responds that substantial

evidence supports the ALJ’s RFC and the ALJ reasonably weighed Dr. Padilla’s opinions. (Doc.

21 at 8-24.) For the first time in his reply, Mr. Garcia argues that the ALJ also erred in rejecting

Dr. Horstmann’s opinion. (Doc. 24 at 8-11.) As explained below, the Court finds that the ALJ

erred by failing to provide an adequate reason for rejecting Dr. Padilla’s opinions regarding Mr.

Garcia’s abilities to interact with others and adapt to workplace changes, and that this error was

not harmless. As such, the Court will not reach Mr. Garcia’s other claim of error and will remand

this matter to the Commissioner for further proceedings.

         “[W]hen assessing a plaintiff’s RFC, an ALJ must explain what weight is assigned to each

[medical source] opinion and why.” Silva v. Colvin, 203 F. Supp. 3d 1153, 1157 (D.N.M. 2016).

In considering medical opinions, the ALJ should generally accord more weight to the opinion of a

source who has examined the claimant than to the opinion of a source who has rendered an opinion


13
   In finding that Mr. Garcia can perform the job of escort vehicle driver, the ALJ did not discuss the uncontroverted
record evidence indicating that Mr. Garcia has significant problems driving, including: (a) Dr. Hughson’s notation
that he “[a]voids driving on the freeway because of road rage leading to homicidal thoughts,” (AR 303); (b) Dr.
Horstmann’s notations that he “takes back roads, stays off freeway, gets tense, gets angry, hypervigilant, anxiety/panic
. . . stuck in fear mode” while driving, “doesn’t follow other drivers,” and “has had a few road rage incidents,” (AR
1340); and, (c) Dr. Padilla’s notations that he “will sometimes fantasize about how he would use his Marine Corps
training to murder rude people, like individuals who cut him off in traffic,” and that he is “highly anxious while
driving, because many people are poor drivers who anger him and put him and other drivers at risk because he struggles
to remain focused on the task at hand—getting somewhere without getting injured in a car accident or assaulting
someone.” (AR 1386.) Again, however, Mr. Garcia did not raise this as a claim of error and so the Court does not
rely on it in granting Mr. Garcia’s Motion. (See generally Docs. 17, 24.)
14
  In his Motion, Mr. Garcia also argued that the ALJ committed reversible error by failing to include a function-by-
function assessment of his mental impairments. (Doc. 17 at 20-23.) However, because Mr. Garcia conceded this
argument in his reply, the Court will not consider it. (Doc. 24 at 11.)


                                                          22
          Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 23 of 40



based on a review of medical records alone. See 20 C.F.R. § 416.927(c)(1)15; Chapo v. Astrue,

682 F.3d 1285, 1291 (10th Cir. 2012) (“[A]n examining medical-source opinion is . . . given

particular consideration: it is presumptively entitled to more weight than a doctor’s opinion derived

from a review of the medical record.”); cf. Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir.

2004) (“The opinion of an examining physician is generally entitled to less weight than that of a

treating physician, and the opinion of an agency physician who has never seen the claimant is

entitled to the least weight of all.”). “If the RFC assessment conflicts with an opinion from a

medical source, the adjudicator must explain why the opinion was not adopted.” SSR 96-8P, 1996

WL 374184, at *7 (July 2, 1996).

        Medical opinions must be weighed using the factors set forth in 20 C.F.R. § 416.927(c),

i.e.: (1) examining relationship, (2) treatment relationship, (3) supportability, (4) consistency, (5)

specialization, and (6) other factors. “Not every factor for weighing opinion evidence will apply

in every case,” SSR 06-03P, 2006 WL 2329939, at *5, and the ALJ is not required to “apply

expressly each of the six relevant factors in deciding what weight to give a medical opinion.”

Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007). Rather, what is required is that the ALJ

provide good reasons for the weight she gives an opinion and that her explanation is sufficiently

specific to make it clear to any subsequent reviewers the weight given to the opinion and the

reasons for that weight. See id.; see also Givens v. Astrue, 251 F. App'x 561, 568 (10th Cir. 2007)

(ALJ must provide “adequate reasons” for rejecting significantly probative medical evidence

concerning claimant’s RFC); Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (ALJ’s




15
  The SSA issued new regulations regarding the evaluation of medical source opinions for claims filed on or after
March 27, 2017. See “Revisions to Rules Regarding the Evaluation of Medical Evidence,” 82 Fed. Reg. 5844-01,
2017 WL 168819 (Jan. 18, 2017); 20 C.F.R. §§ 416.927, 416.920c. However, because Mr. Garcia filed his claim for
SSI in 2013, the previous regulations still apply to this matter.


                                                       23
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 24 of 40



decision must be sufficiently specific to make clear to subsequent reviewers the weight the

adjudicator gave to medical opinions and the reasons for that weight). An ALJ’s failure to provide

adequate reasons why a medical opinion was rejected or assigned a particular weight and to

demonstrate that she has applied the correct legal standards in evaluating the evidence constitutes

reversible error. See Reyes, 845 F.2d at 244.

A.      The ALJ erred in rejecting Dr. Padilla’s opinions regarding Mr. Garcia’s abilities to
        interact with others and adapt to workplace changes.

        Mr. Garcia argues that ALJ Farris did not provide adequate reasons for rejecting Dr.

Padilla’s opinions regarding Mr. Garcia’s mental impairments.16 (Doc. 17 at 1-2, 14-20.) The

Commissioner disagrees and contends that the ALJ provided good reasons for her treatment of

these opinions. (Doc. 21 at 10-22.) The Court will consider each of the reasons the ALJ provided

for rejecting Dr. Padilla’s opinions in turn.

        1.       Mr. Garcia’s MMSE and WAIS-IV results

        As noted above, ALJ Farris first supported her rejection of Dr. Padilla’s opinions by

observing that his opinions regarding Mr. Garcia’s abilities to understand, remember, concentrate,

and persist are inconsistent with Mr. Garcia’s MMSE and WAIS-IV results. (AR 1117.) In 2017,

Dr. Padilla found Mr. Garcia’s ability to understand and remember complex, multi-step

instructions to be “mildly to moderately impaired,” while in 2019 he found this ability to be

“moderately impaired.” (AR 43-45, 1405, 1407-08.) Also, in 2017, Dr. Padilla found Mr. Garcia’s

ability to concentrate and persist at basic work tasks to be “moderately impaired,” while in 2019

he found this ability to be “markedly impaired.” (AR 43-45, 1405, 1407-08.) However, in both



16
  Mr. Garcia also briefly contends that it is “unclear” whether the ALJ was rejecting Dr. Padilla’s 2017 opinions or
his 2019 opinions. (Doc. 17 at 15.) Though the ALJ could have been clearer on this point, a fair reading of her
decision indicates that she was rejecting both the 2017 and the 2019 opinions. (See AR 1117 (discussing Dr. Padilla’s
opinions from both years before assigning them little weight).)

                                                        24
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 25 of 40



2017 and 2019, Mr. Garcia’s results on the MMSE showed “normal cognitive functioning.” (AR

40, 1399.) Also, his results on the WAIS-IV showed a full-scale IQ in the average range, “[v]erbal

[c]omprehension” in the high average range, and “[w]orking [m]emory,” i.e., an “ability to sustain

attention, concentrate, and exert mental control,” in the average range. (AR 41-42, 1401-03.)

Thus, substantial evidence supports the ALJ’s conclusion that Dr. Padilla’s opinions regarding Mr.

Garcia’s abilities to understand, remember, concentrate, and persist are objectively inconsistent

with Mr. Garcia’s MMSE and WAIS-IV results, and thus supports her rejection of these opinions.17

See Pisciotta v. Astrue, 500 F.3d 1074, 1078 (10th Cir. 2007) (“Medical evidence may be

discounted if it is internally inconsistent or inconsistent with other evidence.”).

         However, the MMSE and WAIS-IV do not purport to measure or provide any other

information regarding Mr. Garcia’s ability to interact with others or his ability to adapt to changes

in the workplace, which abilities Dr. Padilla found to be markedly limited.18 (AR 1392, 1408.) Mr.

Garcia’s MMSE and WAIS-IV results provide no reason for the ALJ to reject these opinions.

Moreover, Dr. Padilla’s other clinical findings support them, including: (1) Mr. Garcia’s results

on the PLC-C and BDI-II; and, (2) Dr. Padilla’s “other mental status findings” of impaired



17
   The Court notes that, in his 2019 narrative report, Dr. Padilla added a caveat to his opinion regarding Mr. Garcia’s
impaired ability to concentrate, observing that “[w]hen he feels irritable, which is almost all the time, he has major
difficulty focusing his attention.” (AR 1386, 1391 (emphasis added).) It is of course possible that Mr. Garcia did not
feel irritable during Dr. Padilla’s testing and was therefore able to concentrate for those limited periods of time but is
still markedly limited in this ability “almost all the time.” (Id.) However, the ALJ was not required to entertain this
possibility, which fails to overwhelm the substantial evidence supporting her determination that Mr. Garcia’s test
results are inconsistent with Dr. Padilla’s opinions regarding his abilities to understand, remember, concentrate, and
persist. Langley, 373 F.3d at 1118.
18
   More specifically, in both 2017 and 2019, Dr. Padilla found Mr. Garcia to be markedly limited in the abilities to
interact appropriately with the general public, accept instructions and respond appropriately to criticism from
supervisors, and get along with coworkers or peers without distracting them or exhibiting behavioral extremes. (AR
44-45, 1407-08.) In both years, he also found Mr. Garcia to be markedly limited in his ability to respond appropriately
to workplace changes. (AR 45, 1408.) In addition, in 2017, he found Mr. Garcia to be moderately limited in the
abilities to maintain socially appropriate behavior and set realistic goals or make plans independently of others, while
in 2019, he found Mr. Garcia to be markedly limited in these abilities. (AR 45, 1408.) Finally, in 2019, he found Mr.
Garcia to be moderately limited in the abilities to ask simple questions or request assistance and adhere to basic
standards of neatness and cleanliness. (AR 1408.)

                                                           25
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 26 of 40



judgment, insight, and decision-making, dysphoric mood and affect, pressured speech, intrusive

thought content, and preoccupations. (Doc. 17 at 16; AR 38, 40, 1386-88.)

        Other material in Dr. Padilla’s reports likewise supports his opinions that Mr. Garcia is

markedly impaired in the abilities to interact with others and adapt to workplace changes,

including: (1) Dr. Padilla’s notation of Mr. Garcia’s reports of social withdrawal, ambivalence

toward treatment, homicidal and suicidal ideation, anger, irritability, inattention, nightmares, poor

sleep, intrusive thoughts, and problems with authority; and, (2) Dr. Padilla’s treatment

recommendations, including his recommendation that Mr. Garcia seek in-patient treatment at the

VA. (Doc. 24 at 3 & n.3; AR 38-43, 1385-92.) The Court therefore finds that the ALJ’s first

reason for rejecting Dr. Padilla’s opinions, while adequate with respect to his opinions regarding

Mr. Garcia’s abilities to understand, remember, concentrate, and persist, does not address and is

not adequate with respect to his opinions regarding Mr. Garcia’s abilities to interact with others

and adapt to changes in the workplace.

        2.       Mr. Garcia’s usual activities

        The ALJ next supported her rejection of Dr. Padilla’s opinions by observing that his

opinions regarding Mr. Garcia’s abilities to understand, remember, concentrate, and persist are

inconsistent with Mr. Garcia’s testimony regarding his usual activities. (AR 1117.) At the

February 2019 hearing before ALJ Farris, Mr. Garcia testified that he has a computer and uses it

to stream YouTube and music videos, contact family members, and access the news.19 (AR 1133-

36.) Mr. Garcia further testified that he: (1) “work[s] up music” and practices bass guitar for

“sometimes four or five hours,” (AR 1134); (2) spends two to three hours practicing on a typical



19
  At the September 2016 hearing, Mr. Garcia testified that he uses his computer to access the Internet for conspiracy
theories and to play war scenario games. (AR 56.)


                                                        26
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 27 of 40



day, (AR 1136); and, (3) rehearses and performs with a band. (AR 1134-35, 1143.) Substantial

evidence supports the ALJ’s conclusion that these activities are inconsistent with Dr. Padilla’s

opinions that Mr. Garcia is moderately impaired in his ability to understand and remember

complex, multi-step instructions and markedly impaired in his ability to concentrate on and persist

at basic work tasks.

          Mr. Garcia contends that this is an inadequate reason for the ALJ to reject Dr. Padilla’s

opinions because: (1) the ALJ improperly relied on Mr. Garcia’s “sporadic” performance of daily

activities, citing Thompson v. Sullivan, 987 F.2d 1482, 1490 (10th Cir. 1993); (2) Mr. Garcia

spends the majority of his time avoiding social contact; (3) the ALJ’s account of Mr. Garcia’s daily

activities is incomplete, citing Gomez v. Berryhill, No. CV 17-155 KK, 2018 WL 2973400, at *10

(D.N.M. June 13, 2018); and, (4) the activities on which the ALJ relied are coping strategies for

Mr. Garcia and do not demonstrate an ability to work. (Doc. 17 at 16-17; Doc. 24 at 4-6.)

          Regarding Mr. Garcia’s first argument, with the exception of band performances, none of

the activities on which the ALJ relied can be considered “sporadic,” i.e., “occurring occasionally,

singly,      or     in    irregular    or    random      instances.”         https://www.merriam-

webster.com/dictionary/sporadic (last visited June 5, 2020). As noted above, Mr. Garcia testified

that he practices guitar from two to five hours daily. In addition, he told Dr. Horstmann that his

“usual day” includes yard work, Internet use, video games, and practicing bass guitar. (AR 1337.)

He also told Dr. Padilla that he “typically” spends “much of his day” at the computer and rehearses

with friends “once a week.” (AR 1387.) In short, substantial evidence supports the ALJ’s

determination that Mr. Garcia engages in computer use and musical practice and rehearsal

regularly, and not sporadically as Mr. Garcia maintains.




                                                 27
            Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 28 of 40



           Mr. Garcia’s second argument, i.e., that the record shows he spends the majority of his

time avoiding social contact and distracting himself from disturbing thoughts, is likewise

unavailing with respect to his abilities to understand, remember, concentrate, and persist. This

argument does not address or alter the substantial evidence supporting the ALJ’s determination

that his usual activities demonstrate abilities to understand, remember, concentrate, and persist that

are inconsistent with Dr. Padilla’s opinions regarding these abilities. Notably, however, the

uncontroverted record evidence that he spends the majority of his time avoiding social contact and

distracting himself from disturbing thoughts is relevant to, and supportive of, Dr. Padilla’s

opinions regarding his markedly limited abilities to interact with others and adapt to workplace

changes.

           Mr. Garcia’s third argument, that the ALJ’s account of his daily activities is incomplete, is

incorrect. The ALJ’s decision includes a thorough description of Mr. Garcia’s most recent

testimony regarding his daily activities. (AR 1111-12.) The ALJ was not required to repeat this

description in toto in explaining her rejection of Dr. Padilla’s opinions, particularly where the

omitted testimony is irrelevant to her explanation. And finally, Mr. Garcia’s description of his

usual activities as “coping strategies” does not change the record evidence that these activities are

inconsistent with a moderately impaired ability to understand and remember and a markedly

impaired ability to concentrate and persist. As such, none of the reasons Mr. Garcia has proffered

undermine the ALJ’s determination that his regular activities are inconsistent with Dr. Padilla’s

opinions that he is significantly limited in the abilities to understand, remember, concentrate, and

persist.

           However, as the ALJ tacitly recognized, Mr. Garcia’s usual activities do not support her

rejection of Dr. Padilla’s opinions regarding his abilities to interact with others and adapt to



                                                    28
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 29 of 40



workplace changes. That Mr. Garcia uses a computer and practices guitar daily, rehearses with a

band once a week, and performs with the band six to eight times per year is simply insufficient to

contradict Dr. Padilla’s opinions that Mr. Garcia is markedly limited in these abilities. In this

regard, it is important to note that, according to Dr. Padilla, a “[m]arked” limitation

       precludes the individual’s ability usefully to perform the designated activity on a
       regular and sustained basis, i.e., 8 hours a day, 5 days a week, or an equivalent
       schedule. The individual cannot be expected to function independently,
       appropriately, and effectively on a regular and sustained basis.

(AR 44-45; AR 1407-08 (emphasis altered).) Mr. Garcia’s once-a-week rehearsals with other band

members and six- to eight-times-a-year public performances fall well short of showing that Mr.

Garcia can usefully interact with coworkers and the public 8 hours a day, 5 days a week or on an

equivalent schedule, and thus do not contradict Dr. Padilla’s opinions that he is unable do so.

Further, none of Mr. Garcia’s regular activities demonstrate any ability to interact with supervisors

or adapt to workplace changes, much less an ability to do so on a regular, sustained basis. The

Court therefore finds that the ALJ’s second reason for rejecting Dr. Padilla’s opinions, like her

first, is adequate with respect to his opinions regarding Mr. Garcia’s abilities to understand,

remember, concentrate, and persist, but does not address and is not adequate with respect to his

opinions regarding Mr. Garcia’s abilities to interact with others and adapt to workplace changes.

       3.      Mr. Garcia’s interactions with others

       The ALJ next made the following observation in rejecting Dr. Padilla’s opinions:

       Dr. Padilla also opined [that Mr. Garcia’s] ability to interact with the public,
       coworkers, and supervisors was markedly impaired, but this does not mean [that
       Mr. Garcia] has no ability to interact with others.




                                                 29
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 30 of 40



(AR 1117.) In support of this observation, the ALJ pointed to Mr. Garcia’s “consistently

cooperative and calm” demeanor with medical providers,20 weekly rehearsals, and occasional

public performances. (AR 1117.) Mr. Garcia argues that this reason for rejecting Dr. Padilla’s

opinions is improper and “confusingly vague” because Dr. Padilla did not opine that Mr. Garcia

could never interact with others. (Doc. 17 at 18-19.)

         In and of itself, the ALJ’s observation that Mr. Garcia retains some ability to interact with

others is supported by substantial evidence. (See AR 1110, 1117.) However, the Court agrees that

this observation does not constitute an adequate reason to reject Dr. Padilla’s opinions that Mr.

Garcia has marked social limitations. As Mr. Garcia observes, Dr. Padilla did not opine that Mr.

Garcia is completely unable to interact with others. Rather, he opined that Mr. Garcia had

“[m]arked” limitations in his abilities to interact with the general public, coworkers, and

supervisors. (AR 44-45; AR 1407-08.) Again, a marked limitation is one that “precludes the

individual’s ability usefully to perform the designated activity on a regular and sustained basis,

i.e., 8 hours a day, 5 days a week, or an equivalent schedule.” (AR 44-45; AR 1407-08 (emphasis

omitted).) And again, Mr. Garcia’s calm, cooperative demeanor with some providers, once-a-

week rehearsals, and occasional performances fall well short of demonstrating an ability to

usefully interact with supervisors, coworkers, and/or the public 8 hours a day, 5 days a week or on




20
   Mr. Garcia argues that the ALJ’s reference to his calm, cooperative demeanor with providers is a “post-hoc
rationalization that must be disregarded,” because the ALJ failed to include record citations on this point. (Doc. 24 at
7 (citing Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir. 2007).) However, the Commissioner’s post-hoc provision
of record citations is not a “post-hoc rationalization,” i.e., an explanation to support the ALJ’s decision that is not
apparent from the ALJ’s decision itself. Haga, 482 F.3d at 1207-08. Moreover, in other places in her decision, the
ALJ did include record citations to providers’ observations that Mr. Garcia was cooperative, calm, or euthymic. (AR
1113-14, 1116.) Mr. Garcia points out that he was “irritated” with Dr. Hughson and “anxious” with Dr. Horstmann,
which does tend to undermine the ALJ’s assertion that he was “consistently cooperative and calm with medical
providers.” (Doc. 24 at 7 n.5; AR 1117 (emphases added); see AR 302, 304, 1347.) However, this does not negate
the substantial record evidence that Mr. Garcia was cooperative and calm with some providers and thus retains some
ability to interact with others.

                                                          30
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 31 of 40



an equivalent schedule. Thus, the ALJ’s third reason for rejecting Dr. Padilla’s opinions is not

adequate.

       4.      The opinions of Drs. Hughson and Horstmann

       Finally, the ALJ rejected Dr. Padilla’s opinions because they are inconsistent with those of

Drs. Hughson and Horstmann. (AR 1117.) While Dr. Hughson found Mr. Garcia to be only mildly

limited in the abilities to understand, remember, concentrate, and persist, Dr. Padilla found him to

be moderately to markedly limited in these domains. (AR 43-45, 300, 1405, 1407-08.) And, while

Dr. Hughson found Mr. Garcia to be only moderately limited in the abilities to interact with others

and adapt to workplace changes, Dr. Padilla found him to be markedly limited in these areas. (AR

43-35, 300, 1405, 1407-08.) Dr. Horstmann, in turn, opined that Mr. Garcia’s symptom severity

was moderate, while Dr. Padilla found Mr. Garcia to be markedly impaired in many respects. (AR

43-35, 1332, 1405, 1407-08.) Thus, substantial evidence supports the ALJ’s determination that

Dr. Padilla’s opinions are inconsistent with those of Dr. Hughson; and, some of Dr. Padilla’s

opinions may also be inconsistent with those of Dr. Horstmann, though, as further discussed below,

the record includes insufficient information to determine which ones.

       Mr. Garcia argues that this is an inadequate reason to reject Dr. Padilla’s opinions because:

(1) Dr. Padilla supported his opinions better than Dr. Hughson did; (2) Dr. Padilla has more

experience than Dr. Hughson in evaluating veterans; and, (3) the ALJ could not properly give Dr.

Horstmann’s opinion limited weight and then use it to reject Dr. Padilla’s opinions. (Doc. 17 at

19-20.) The Court will address each of these arguments in turn.

               a.      Relative supportability and consistency of the opinions of Drs. Padilla
                       and Hughson

       Mr. Garcia first argues that the ALJ erred in crediting the opinions of Dr. Hughson over

those of Dr. Padilla, because Dr. Padilla reviewed more records and gave Mr. Garcia more tests

                                                31
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 32 of 40



and his opinions are therefore more supportable. (Doc. 17 at 19.) Mr. Garcia is correct that one

factor an ALJ should consider in weighing medical source opinions is “[s]upportability. The more

a medical source presents relevant evidence to support a medical opinion, particularly medical

signs and laboratory findings, the more weight we will give that medical opinion.” 20 C.F.R. §

416.927(c)(3). Relatedly, an ALJ should also consider “[c]onsistency. Generally, the more

consistent a medical opinion is with the record as a whole, the more weight we will give to that

medical opinion.” 20 C.F.R. § 416.927(c)(4).

         Here, Mr. Garcia correctly observes that Dr. Padilla reviewed more of Mr. Garcia’s medical

and mental health records than Dr. Hughson did, and administered more tests to Mr. Garcia.

(Compare AR 36-43 and AR 1394-1405 with AR 302-06.) Dr. Padilla reviewed a number of Mr.

Garcia’s medical and mental health records, including records from Presbyterian Health Care

Services, Dr. Hughson, Dr. Kuny, Mr. Krumm, Dr. Levensky, Mr. Godwin, Ms. Labash and Dr.

Hearne. (AR 36, 1394-95.) He also administered several tests, including the MMSE, the PCL-C,

the BDI-II, the WAIS-IV, and a mental status examination. (AR 36, 1394.) In contrast, Dr.

Hughson reviewed only one record—Mr. Krumm’s March 2014 note—and administered no tests

except for a mental status examination. (AR 302-06.)

         Moreover, the contents of Dr. Padilla’s reports—including the results of the tests he

administered—and the medical records he reviewed are consistent with his opinions that Mr.

Garcia is markedly impaired in the abilities to interact with others and adapt to workplace

changes.21 In his report, Dr. Padilla noted that Mr. Garcia: (a) is easily angered; (b) fantasizes

about how he would kill “rude people”; (c) has suicidal thoughts, PCL-C scores consistent with

PTSD, and BDI-II scores consistent with severe major depression; (d) prefers solitary activities;


21
  As discussed above, however, the results of the MMSE and WAIS-IV that Dr. Padilla administered to Mr. Garcia
are not consistent with his opinions regarding Mr. Garcia’s abilities to understand, remember, concentrate, and persist.

                                                          32
          Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 33 of 40



(e) presented with impaired judgment, insight, and decision-making, dysphoric mood, intrusive

thought content, and preoccupation with “problems with authority”; (f) is highly anxious while

driving; and, (g) “to avoid potential conflict . . . stays home almost all of the time.” (AR 38-43,

1385-92.)     Dr. Padilla was cognizant of Mr. Garcia’s interactions with his band, but also

ascertained and noted the limited frequency of these interactions. (AR 39, 1387.) Also, he

expressly noted that, when Mr. Garcia was seriously injured falling from a roof, “his psychiatric

symptoms worsened to the point that he was unable to engage in gainful employment, or even part-

time work.” (AR 1392.)

        Notwithstanding the Commissioner’s arguments to the contrary, (Doc. 21 at 18-19), the

provider records Dr. Padilla reviewed are likewise broadly consistent with and supportive of his

opinions regarding Mr. Garcia’s impaired abilities to interact with others and adapt to workplace

changes, particularly given the lengthy span of time—2010 to 2019—these records cover. Of

particular note, the medical records from Presbyterian confirm Mr. Garcia’s reports regarding his

injuries from the roof fall; and, those mental health care providers who included a diagnosis in

their records invariably diagnosed Mr. Garcia with PTSD. Also, Dr. Kuny, like Dr. Padilla,

diagnosed Mr. Garcia with recurrent major depressive disorder.22

        In contrast, as previously noted, Dr. Hughson’s opinions are but thinly supported by

clinical findings and records review. Moreover, the contents of her narrative report appear

inconsistent with her opinions that Mr. Garcia is only moderately limited in his abilities to interact

with others and adapt to workplace changes. In her report, Dr. Hughson recorded that Mr. Garcia



22
  Dr. Kuny’s “[d]iagnostic [i]mpression” was of “moderate” major depressive disorder, while Dr. Padilla’s diagnosis
was of “[s]evere” major depressive disorder. (AR 43, 905, 1390.) However, Dr. Kuny noted, in 2014, that Mr.
Garcia’s hypervigilance and isolation were “increasing,” (AR 905-06); and, Dr. Padilla saw Mr. Garcia in 2017 and
2019. (AR 36, 1382.) Also, Dr. Kuny does not appear to have administered any diagnostic tests to Mr. Garcia to
assess his depression, while Dr. Padilla administered the BDI-II. (AR 36, 904-06, 1382.) As such, the two diagnoses
are not necessarily inconsistent and, to the extent they are, Dr. Padilla’s is better supported.

                                                        33
          Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 34 of 40



is angry all the time, sometimes paranoid, anxious and hypervigilant around police and gang

members, and generally hypervigilant in crowds, mostly stays home, and has road rage, a “big

problem with authority,” and “[n]ot infrequent” homicidal ideation, to the point of strategizing

how he would kill people. (AR 303, 305.)

        Moreover, her report lacks any information indicating that Mr. Garcia’s abilities to interact

with others and adapt to workplace changes are, notwithstanding the foregoing, only moderately

impaired. She did note that he “[p]lays in a band,” but did not discuss any details about how often

or for how long. (AR 304.) Likewise, she noted that he “[g]ot along well with coworkers” before

he fell from a roof; however, she also listed the fall as a “significant trauma[]” and observed that,

since that time, Mr. Garcia is sometimes paranoid and his “[p]resentation is significant for his

inability to resume functioning.” (AR 303-05.) However, she failed to address whether this trauma

aggravated Mr. Garcia’s prior mental impairments, including his social limitations and

inflexibility.

        In sum, Dr. Padilla’s opinions regarding Mr. Garcia’s abilities to interact with others and

adapt to workplace changes are more consistent with and better supported by his reports, clinical

findings, and records reviews than those of Dr. Hughson. Nevertheless, the ALJ failed to discuss

the relative supportability and consistency of these opinions. Thus, the ALJ’s reliance on Dr.

Hughson’s opinions to reject those of Dr. Padilla is not supported by substantial evidence and fails

to demonstrate that she applied the correct legal standards, including 20 C.F.R. § 416.927(c)(3)

and (c)(4), in evaluating the evidence. Oldham, 509 F.3d at 1258; Watkins, 350 F.3d at 1300;

Reyes, 845 F.2d at 244. The ALJ therefore erred in relying on Dr. Hughson’s opinions to reject

Dr. Padilla’s opinions on these points.

                 b.    Relative experience of Drs. Padilla and Hughson in evaluating veterans



                                                 34
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 35 of 40



       Mr. Garcia next argues that the ALJ should have credited Dr. Padilla over Dr. Hughson

because Dr. Padilla “has conducted hundreds of Compensation and Pension evaluations for

veterans” while “Dr. Hughson’s report does not indicate she has any experience with evaluating

veterans.” (Doc. 17 at 19 (emphasis in original).)

       Mr. Garcia is correct that specialization is another factor the ALJ should consider in

weighing medical opinions. 20 C.F.R. § 416.927(c)(5). He is also correct that Dr. Padilla

documented his considerable previous experience evaluating veterans, while the record fails to

indicate that Dr. Hughson had any specialized experience in this area when she evaluated Mr.

Garcia. (AR 43, 302-06, 1391.) Moreover, it is true that Dr. Horstmann, who conducted Mr.

Garcia’s Compensation and Pension evaluation for the VA HCS, necessarily had specialized

experience evaluating veterans as well; however, as discussed below, the ALJ accorded Dr.

Horstmann’s opinions limited weight for reasons that undermine her reliance on them to reject the

opinions of Dr. Padilla.

       Nevertheless, the ALJ failed to discuss specialization in relying on the opinions of Drs.

Hughson and Horstmann to reject those of Dr. Padilla. For this reason as well, the ALJ’s decision

to credit the opinions of Drs. Hughson and Horstmann over those of Dr. Padilla is not supported

by substantial evidence and fails to demonstrate that the ALJ applied the correct legal standards,

including 20 C.F.R. § 416.927(c)(5), in evaluating the evidence. Oldham, 509 F.3d at 1258;

Watkins, 350 F.3d at 1300; Reyes, 845 F.2d at 244.

               c.     The ALJ’s reliance on Dr. Horstmann’s opinions to reject Dr. Padilla’s
                      opinions despite assigning the former limited weight

       Finally, Mr. Garcia argues that the ALJ could not properly rely on Dr. Horstmann’s opinion

to reject Dr. Padilla’s opinions because the ALJ “improperly characterized [Dr. Horstmann’s]

findings as ‘moderate,’ when in fact, Dr. Horstmann found Mr. Garcia’s PTSD severe,” and also

                                               35
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 36 of 40



because the ALJ had already “rejected” Dr. Horstmann’s opinions. (Doc. 17 at 20 (emphases

omitted).) Regarding the first point, Mr. Garcia is mistaken. As the Commissioner observes,

though Dr. Horstmann recorded that Mr. Garcia reported severe symptoms on the PCL-5, she also

stated that his “[s]ymptom severity is considered moderate.” (Doc. 21 at 20; AR 1332, 1347-48.)

         However, regarding Mr. Garcia’s second point, Mr. Garcia is correct that one of the ALJ’s

reasons for assigning Dr. Horstmann’s opinions limited weight undermines her reliance on those

opinions to reject Dr. Padilla’s opinions.23 (AR 1116.) A fair reading of the ALJ’s decision

indicates that the ALJ credited Dr. Horstmann’s clinical findings and assessment of Mr. Garcia’s

symptom severity as moderate, discredited the degree of severity of symptoms Mr. Garcia reported

during her clinical interview, and did not use Dr. Horstmann’s opinion that Mr. Garcia has

clinically significant functional impairments to develop Mr. Garcia’s RFC because the opinion did

not include a “function-by-function assessment” of Mr. Garcia’s abilities or limitations. (AR

1115-16); cf. Duncan v. Colvin, 608 F. App'x 566, 574 (10th Cir. 2015) (where there were “no


23
   In Chapo, the Tenth Circuit found that the ALJ in that case “effectively reject[ed]” a medical source opinion to
which he had nominally “accord[ed] little weight.” See 682 F.3d at 1290-91 (discussing “the ALJ's justification for
effectively rejecting (or, as the ALJ put it, ‘according little weight to’) Dr. Vega’s unopposed findings”). Courts in
this circuit have sometimes interpreted this language to mean that, universally, “according a medical opinion ‘little
weight’ is ‘effectively rejecting’ that opinion.” Martinez v. Saul, No. CIV 18-1196 KBM, 2019 WL 4346311, at *3
(D.N.M. Sept. 12, 2019); Perea v. Berryhill, No. CV 17-401 KK, 2018 WL 3405257, at *7 & n.24 (D.N.M. July 12,
2018); see also, e.g., Quintero v. Colvin, 567 F. App'x 616, 620 n.6 (10th Cir. 2014) (“Although the ALJ actually
stated she assigned the opinion ‘little, if any weight’ rather than outright rejecting it, we have recognized such
statements operate as the equivalent of a rejection of the opinion.”); Sanchez v. Saul, No. CV 18-1214 JHR, 2020 WL
1236607, at *4 n.6 (D.N.M. Mar. 13, 2020) (“The ALJ afforded ‘little weight’ to Dr. Hughson’s opinions, thereby
‘effectively rejecting’ them under Tenth Circuit law.”); but see Dunn v. Colvin, No. 14-CV-00759-KLM, 2015 WL
1756126, at *5 (D. Colo. Apr. 15, 2015) (declining to equate “little weight” with “rejection” notwithstanding Chapo
where it was “patently clear that the ALJ did not fully reject Dr. Quintana's opinion but, rather, merely gave it little
weight”) (emphasis in original). However, even assuming that Chapo’s equation of “little weight” with “rejection”
was intended to be universal, and not specific to the ALJ’s actual treatment of the particular medical opinion at issue,
the Court has found no controlling authority that universally equates “limited weight” with “rejection.” Cf. Guice v.
Comm'r, SSA, 785 F. App'x 565, 568–69 (10th Cir. 2019) (ALJ who gave “limited weight” to treating physician
opinions “but . . . did not incorporate any part of their opinions in [the plaintiff’s] RFC . . . effectively rejected” the
opinions); but see Petti v. Colvin, No. 15-CV-0256-WJM, 2016 WL 232775, at *3 (D. Colo. Jan. 20, 2016) (misciting
Chapo to hold that “the language ‘limited weight’ indicates that an ALJ is effectively rejecting a medical opinion”).
Thus, the Court cannot simply assume that the ALJ rejected Dr. Horstmann’s opinions and must instead consider the
ALJ’s actual treatment of them.


                                                           36
            Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 37 of 40



medical opinions regarding [the claimant’s] work-related functional limitations, there was no

opinion on such matters . . . for the ALJ to weigh”).

       The ALJ was also reasonably clear that she was rejecting Dr. Padilla’s opinions based on

one of Dr. Horstmann’s opinions that she credited, i.e., that Mr. Garcia’s PTSD “symptom

severity” was “moderate.” (AR 1117.) However, this opinion is too vague and general to support

the ALJ’s rejection of Dr. Padilla’s opinions. As the ALJ herself pointed out, Dr. Horstmann’s

report “indicates that [Mr. Garcia’s] PTSD affected many areas of functioning but does not specify

what [Mr. Garcia] can still do” and does “not provide a function-by-function assessment of [Mr.

Garcia’s] abilities.” (AR 1116); see Bainbridge v. Colvin, 618 F. App'x 384, 390 (10th Cir. 2015)

(ALJ properly rejected one physician’s opinion and afforded less than controlling weight to

another in part because they were “not based on a function-by-function analysis of what [the

claimant] is capable of doing despite his impairments and did not specify whether [the claimant]

was unable to perform his past work or any substantial gainful activity at all”) (quotation marks

omitted); see also, e.g., Montoya v. Colvin, No. CV 16-116 GJF, 2016 WL 9113180, at *6 (D.N.M.

Dec. 29, 2016) (that provider’s opinion was “vague as to what amounts [the plaintiff] can carry,

push and or pull” was “a good reason for discounting [the provider’s] opinion”) (quotation marks

omitted).

       In relying on it to reject Dr. Padilla’s opinions, the ALJ appeared to assume that Dr.

Horstmann’s general opinion of moderate symptom severity applied equally to all of Mr. Garcia’s

symptoms. (AR 1117.) However, Dr. Horstmann’s report does not support this assumption. In

her report, Dr. Horstmann listed numerous PTSD symptoms that Mr. Garcia experiences, and her

description of these symptoms, though generic, indicates that some are more severe than others.

(AR 1344-47.) For example, she wrote that Mr. Garcia experiences “clinically significant distress



                                                37
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 38 of 40



or impairment in social, occupational, or other important areas of functioning,” but only “[m]ild

memory loss.” (AR 1346 (emphases added).) Also, she noted that Mr. Garcia reported “severe”

symptoms on the PCL-5, but never discussed or explained the discrepancy between this result and

her general assessment of “moderate” symptom severity. (AR 1332, 1348.) Thus, on the present

record, it is impossible to tell whether Dr. Horstmann’s vague and general opinion regarding

moderate symptom severity actually contradicts any particular portion of Dr. Padilla’s specific

function-by-function assessment of Mr. Garcia’s impairments. In these circumstances, the ALJ’s

reliance on Dr. Horstmann’s opinions to reject those of Dr. Padilla is neither adequate nor

supported by substantial evidence.

       In sum, the Court finds that the reasons the ALJ provided for rejecting Dr. Padilla’s

opinions regarding Mr. Garcia’s work-related mental impairments, though adequate with respect

to his opinions regarding Mr. Garcia’s abilities to understand, remember, concentrate, and persist,

were not adequate with respect to his opinions regarding Mr. Garcia’s abilities to interact with

others and adapt to workplace changes. Oldham, 509 F.3d at 1258; Watkins, 350 F.3d at 1300.

As such, the ALJ erred in rejecting Dr. Padilla’s opinions that Mr. Garcia’s abilities to interact

with others and adapt to workplace changes are markedly impaired.

B.     The ALJ’s error was not harmless.

       The Tenth Circuit “appl[ies] harmless error analysis cautiously in the administrative review

setting.” Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th Cir. 2005). Nevertheless, “harmless

error analysis . . . may be appropriate to supply a missing dispositive finding” where a court can

“confidently say that no reasonable administrative factfinder, following the correct analysis, could

have resolved the factual matter in any other way.” Id. at 733-34 (quotation marks omitted). Inter

alia, the failure to provide adequate reasons for the weight assigned to a medical opinion “involves



                                                38
           Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 39 of 40



harmless error if there is no inconsistency between the opinion and the ALJ’s assessment of [the

claimant’s RFC].” Mays v. Colvin, 739 F.3d 569, 578-79 (10th Cir. 2014) (citing Keyes-Zachary

v. Astrue, 695 F.3d 1156, 1162-63 (10th Cir. 2012)). In that situation, the claimant is not prejudiced

“because giving greater weight to the opinion would not have helped her.” Id. at 579 (quoting

Keyes-Zachary, 695 F.3d at 1163) (brackets omitted).

         Here, however, Dr. Padilla’s opinions regarding Mr. Garcia’s abilities to interact with

others and adapt to workplace changes on the one hand, and the ALJ’s assessment of Mr. Garcia’s

RFC on the other, are inconsistent. As previously discussed, Dr. Padilla opined that Mr. Garcia’s

abilities to interact with supervisors, coworkers and the public and adapt to workplace changes are

markedly impaired, and thus that Mr. Garcia is wholly precluded from usefully engaging in these

activities on a regular and sustained basis. (AR 44-45, 1407-08.) Nevertheless, the ALJ found

that Mr. Garcia has the RFC to perform a full range of work at all exertional levels with “few

workplace changes,” “no interaction with the general public,” “occasional and superficial

interaction with coworkers,” and “limited interaction with supervisors.” (AR 1111.)

         The Court recognizes that the RFC the ALJ assigned is consistent with Dr. Padilla’s

opinions regarding Mr. Garcia’s ability to interact with the public and there is consequently no

harm in her erroneous rejection of those opinions. However, with respect to Mr. Garcia’s abilities

to interact with supervisors and coworkers and adapt to workplace changes, Dr. Padilla opined that

Mr. Garcia is more severely impaired than the ALJ’s RFC appears to accommodate.24 Had the

ALJ properly weighed Dr. Padilla’s opinions regarding these impairments, she may have given



24
  The ALJ’s RFC appears to be more consistent with “[m]oderate” than “[m]arked” impairments as Dr. Padilla used
those terms. The forms Dr. Padilla completed define a “[m]oderate” limitation as one “that seriously interferes with
the individual’s ability to perform the designated activity on a regular and sustained basis, i.e., 8 hours a day, 5 days
a week, or an equivalent schedule. The individual may be able to perform this work-related mental function on a
limited basis. However, the individual should not be placed in a job setting where this mental function is critical to
job performance or job purpose.” (AR 44-45, 1407-08 (emphasis altered).)

                                                          39
         Case 1:19-cv-00580-KK Document 26 Filed 06/08/20 Page 40 of 40



them greater weight and thereby assigned Mr. Garcia a more restrictive RFC. The Court therefore

finds that the ALJ’s failure to provide adequate reasons for rejecting Dr. Padilla’s opinions

regarding Mr. Garcia’s abilities to interact with others and adapt to workplace changes was not

harmless.

       C.      The Court does not reach Mr. Garcia’s other claim of error.

       Because the Court concludes that remand is required due to the ALJ’s failure to provide

adequate reasons for rejecting Dr. Padilla’s opinions regarding Mr. Garcia’s social limitations and

adaptability, the Court will not address Mr. Garcia’s other claim of error. See Watkins, 350 F.3d

at 1299 (explaining that the reviewing court does not reach issues that may be affected on remand).

                                       VI.     Conclusion

       For the foregoing reasons, the Court finds that the ALJ in this case failed to give adequate

reasons for rejecting the opinions of examining psychologist Eligio Padilla, Ph.D., regarding Mr.

Garcia’s work-related mental impairments, and that this error was not harmless. Mr. Garcia’s

Motion to Reverse and Remand for a Rehearing with Supporting Memorandum (Doc. 17) is

therefore GRANTED, and this matter is remanded to the Commissioner for further proceedings

consistent with this Memorandum Opinion and Order.

       IT IS SO ORDERED.



                                             _____________________________________
                                             KIRTAN KHALSA
                                             UNITED STATES MAGISTRATE JUDGE
                                             Presiding by Consent




                                                40
